HENRIOD, Justice.
I feel constrained to dissent from that portion of the main opinion if it implies that the expense of taking depositions is an item of cost which is taxable, when it states that “some cases on allowing costs for the taking of depositions are collected in Fed. Code Annotated, Rule 54(c), Page 502, Paragraph 9.” The cases adverted to appear to make it discretionary with the trial court as to such taxability.
The footnote to our own Rule 54(d) (1) indicates that although we lifted the language of the Federal rule, “it is intended * * * that the court will follow the former practice, insofar as applicable, in assessing costs.” The former practice clearly required that only those costs au*166thorized by statute were taxable, and that such statutes must be construed strictly.1 I am unaware of any statutory authority in this state for taxing the expense of depositions as costs, and such expense, according to the former practice, customarily was not taxable as costs. It seems inescapable therefore, that the expense of taking depositions, unless authorized by statute, is not taxable as costs within the discretion of the trial court.
WORTHEN, J., being disqualified, does not participate herein.

. Checketts v. Collings, 78 Utah 93, 101, 1 P.2d 950, 75 A.L.R 1393; Openshaw v. Openshaw, 80 Utah 9, 12 P.2d 364.